Pound, C.
This is a suit for accounting. The parties were partners in'Ufé sáldon business at Alliance, the plaintiff residing at that point, while defendant liúsd fit'' Crawford, some fifty-eight miles distajit. , .'On ¿felp'%#805$ü $JainÉMf]»itáithiitíás,* "dffe# ‘ 6ut 'siffistáñíMüy all ■^én¿r^yíríopeTS,.,|¿J" tlíe bank, took |he cash on hand in the salWn,’' anct abscondéS Wliéré'he 'went or for what purpose, he does not inform us. But he was gone some eight months, during which time he did not communi^t^,,, Jpsf^$J»tner or with his family; nor was any one able to ascertain what had become of him. The deSrendaiu^ wüd Seems' t’o'iiave been the re¡rpofisible1; íhéíübéU fifi‘the pil'd its débts,. for *686an accounting. The referee, who heard the evidence, found for the defendant; but the court sustained exceptions to the report and entered a decree for the plaintiff, which is now appealed from.
Without going into the somewhat complicated details of the accounting, we are of opinion that the decree ought not to be suffered to stand. Whether or not the purchase, earnings, and disposition of a roulette wheel are proper subjects for a court of equity, a partner who, in times of financial stress, such as prevailed in 1895, absconds with the ready money of the firm and leaves his copartner to settle the business as best he can, has no standing in a court of equity to demand an accounting, when it turns out that the business was closed up successfully. Defendant was on the spot to meet the claims of creditors. He was compelled to see that they Avere paid. If the partnership property did not suffice, he Avas liable. The plaintiff ran no risk. If a deficit resulted, he had only to stay aAvay. If the property paid the debts, he could turn up and call for an accounting. Unless the maxim that he who comes into equity must come with clean hands has lost all virtue the plaintiff’s case has no place in a court of equity, and should be dismissed.
It is recommended therefore that the decree be reversed and the cause dismissed.
Duffie and Kirkpatrick, CC., concur. .
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is reversed and the action dismissed.
Reversed.